In the information, appellant, Dock Criner, and Elmer Sanders were charged jointly with the theft of one Cadillac car, the property of Gus Key. Upon his separate trial, appellant, Dock Criner, was found guilty; the jury leaving his punishment to be fixed by the court. Motion for new trial was duly filed and overruled. On February 13, 1925, the court pronounced *Page 314 
judgment and sentenced the defendant to imprisonment in the penitentiary for a term of ten years.
From the judgment, an appeal was attempted to be taken by filing in this court, on August 14, 1925, petition in error with case-made.
When the case was called for final submission, the Attorney General moved to dismiss, for the reason that the attempted appeal was not lodged in this court within six months from the date of the judgment attempted to be appealed from.
Under the provisions of our Code of Criminal Procedure, an appeal in a felony case must be filed in this court within six months after the judgment is rendered. When not filed within that time, this court does not acquire jurisdiction and the appeal will be dismissed. Musick v. State, 5 Okla. Cr. 608, 115 P. 377; Kanamaya v. State, 6 Okla. Cr. 208, 118 P. 151; Washington v. State, 32 Okla. Cr. 392, 241 P. 350.
For the reason that the appeal was not filed within the time prescribed by the statute, the attempted appeal is dismissed, and the cause remanded.
EDWARDS and DAVENPORT, JJ., concur.